PER CURIAM.
The order striking the plaintiff’s claim for failure to assert a class action for fraud is affirmed. Frankel v. City of Miami Beach, 340 So.2d 463 (Fla. 1976) and Osceola Groves v. Wiley, 78 So.2d 700 (Fla. 1955).
The Supreme Court, in Frankel v. City of Miami Beach, supra, has expressed doubt as to the desirability of continued adherence to the fraud class action rule enunciated in Osceola Groves, supra, and we are not privileged to overrule a principle enunciated by the Supreme Court. We therefore certify this question to the Supreme Court as one which passes upon a question of great public importance, so as to afford it a vehicle for review as provided for in Article V, Section 3(b)(4) of the Florida Constitution.
Affirmed.